11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Christopher Albert Anaya,                    * From the 238th District Court
                                               of Midland County,
                                               Trial Court No. CR46751.

Vs. No. 11-17-00076-CR                       * March 29, 2019

The State of Texas,                          * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J., sitting
                                               by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is error
in the judgments below. Therefore, in accordance with this court’s opinion, we modify
the Bill of Cost to reflect that the amount due from Christopher Albert Anaya is reduced
from $23,860 to $20,435. As modified, we affirm the judgments of the trial court.